Title: To George Washington from Benjamin Thompson, 12 September 1789
From: Thompson, Benjamin
To: Washington, George


          Morris Town, State of New Jersey
          SirSeptember 12th 1789
          In expectation that, under the present government of the United States, Congress may shortly find it expedient, amongst other commercial regulations, to establish Consuls at foreign Ports—particularly to the Ports of France & french Islands—and having from a long residence with the french nation, acquired a knowledge of their language, Laws & customs, sufficient I flatter myself to discharge the duties of a Consular trust; Beg leave to offer my services to the consideration of your Excellency, as a person who wishes to be viewed as a Candidate for some such Appointment, whenever the commercial interests of the United States, and the arrangement proper on the Ocasion, may render the Same necessary—But as offices of this nature may most probably fall under the immediate Control and direction of the department of Foreign Affairs, an Application to the Head of that department might perhaps be proper, ignorant however on the subject and totally a Stranger to the gentelman who presides over it, I have ventured to Submit my wish & pretensions to your Excellency, to whom in the early part of the late american war, I had the honor to be somewhat known, although at this day not familiar to your Excellencys memory—The following circumstances may, however, enable your Excellency to call me to your mind.
          At the commencement of the late american war, I had then been Seven years a resident in Canada and on the entrance of General Montgomery into that province, was one of the first who took an active part in the Cause of America; consequently with many Others I was compelled to take refuge in, & retreat with the american Army in June 1776. on my arrival at New York in July following, I had the honor to be presented to your Excellency as a person who was thought qualified to enter the

British encampment then on Staten Island, with a view to encourage a desertion of the german Troops in the British Service. Afterwards in the same year I was appointed to a command in the Navy, which appearing to afford but little prospect of action at that time, I gave up, for an appointment in the horse Service, in which, in the campaign of Seventy Seven, first as adjutant to Sheldons regiment, and afterwards as acting Brigade Major to Count Pulaski I had sometimes the honor to receive your Excellencys orders—unable to Support my self longer in the Service, in June 1778 I resigned, I have Since held the Office of Commissioner, for Settling the public Accounts between this State & the United States—I have an encreasing young family & but very Slender means for their Support, a circumstance that alone induced me to address your Excellency on this ocasion.
          I am well known to the representation in Congress from this State but principally to Messrs Patterson Boudinot, & Cadwallader to whom respecting my qualifications, & conduct in life, I beg to refer your Excellency. I have the Honor to be Most Respectfully Your Excellencys Very Obedient Humble Servant
          
            Benja. Thompson
          
        